DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-11, 13-15 & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (# US 2017/0107388) in view of Cong et al. (# US 2013/0222499).
Wang et al. discloses:

 Given that the Wang et al. reference discloses a range of inorganic solids, and monofunctional monomer that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie 
3. The inkjet ink for a ceramic substrate according to claim 1, wherein a proportion of the glass in the inorganic solid is at least 20 mass % (20 to 45%; [0034]). 
4. The inkjet ink for a ceramic substrate according to claim 1, wherein the proportion of the glass in the inorganic solid is at least 50 mass % (0 to 70%; [0034]). 
6. The inkjet ink for a ceramic substrate according to claim 1, wherein the monofunctional monomer has a molecular weight of 100 to 300 (propylene glycol 300, which is MW 300; [0059]). 
Given that the Wang et al. reference discloses a range of molecular weight of monofunctional monomer and amount of glass in inorganic solid that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). 

7. A method of producing a ceramic product comprising a decorative part, the method comprising: depositing a cured product of the inkjet ink according to claim 1 on a surface of a ceramic substrate ([0065]-[0084]), and 
firing the deposited cured product under a condition whereby a maximum firing temperature is set to fall within a range of 500 °C to 1200 °C (500 to 800 °C; [0042]; 625 to 750 °C; [0026]; [0034]).
8. The inkjet ink for a ceramic substrate according to claim 3, wherein the proportion of the glass in the inorganic solid is at least 50 mass % (0 to 70%; [0034]). 
13. The inkjet ink for a ceramic substrate according to claim 3, wherein the monofunctional monomer has a molecular weight of 100 to 300 (propylene glycol 300, which is MW 300; [0059]). 
14. The inkjet ink for a ceramic substrate according to claim 4, wherein the monofunctional monomer has a molecular weight of 100 to 300 (propylene glycol 300, which is MW 300; [0059]). 
15. The inkjet ink for a ceramic substrate according to claim 5, wherein the monofunctional monomer has a molecular weight of 100 to 300 (propylene glycol 300, which is MW 300; [0059]). 

firing the deposited cured product under a condition whereby a maximum firing temperature is set to fall within a range of 500 °C to 1200 °C (500 to 800 °C; [0042]; 625 to 750 °C; [0026]; [0034]).
18. A method of producing a ceramic product comprising a decorative part, the method comprising: depositing a cured product of the inkjet ink according to claim 4 on a surface of a ceramic substrate ([0065]-[0084]) and 
firing the deposited cured product under a condition whereby a maximum firing temperature is set to fall within a range of 500 °C to 1200 °C (500 to 800 °C; [0042]; 625 to 750 °C; [0026]; [0034]).
19. A method of producing a ceramic product comprising a decorative part, the method comprising: depositing a cured product of the inkjet ink according to claim 5 on a surface of a ceramic substrate ([0065]-[0084]) and 
firing the deposited cured product under a condition whereby a maximum firing temperature is set to fall within a range of 500 °C to 1200 °C (500 to 800 °C; [0042]; 625 to 750 °C; [0026]; [0034]).
20. A method of producing a ceramic product comprising a decorative part, the method comprising: depositing a cured product of the inkjet ink according to claim 6 on a surface of a ceramic substrate ([0065]-[0084]) and 

Wang et al. explicitly did not discloses:
1. An ink jet ink comprising an N-vinyl compound containing a nitrogen atom; and a ratio of a content of the N-vinyl compound to that of the monomer component (N-vinyl compound/monomer component) in the inkjet ink is 0.05 to 0.8 in terms of mass. 
5. The inkjet ink for a ceramic substrate according to claim 1, wherein the functional group in the monofunctional monomer is a (meth)acryloyl group. 
10. The inkjet ink for a ceramic substrate according to claim 3, wherein the functional group in the monofunctional monomer is a (meth)acryloyl group. 
11. The inkjet ink for a ceramic substrate according to claim 4, wherein the functional group in the monofunctional monomer is a (meth)acryloyl group. 

Cong et al. teaches to have the ink composition with the fast curing property,  
1. An ink jet ink comprising an N-vinyl compound containing a nitrogen atom (vinyl caprolatam; [0027]; [0057]); and a ratio of a content of the N-vinyl compound to that of the monomer component (N-vinyl compound 33%; see  Table: 3 of Cong et al. /monomer component 90% see [0045]; [0055] Wang et al. reference) in the inkjet ink is 0.05 to 0.8 in terms of mass (i.e. 33/90=0.36). 
5. The inkjet ink for a ceramic substrate according to claim 1, wherein the functional group in the monofunctional monomer is a (meth)acryloyl group ([0028]-[0031]). 

11. The inkjet ink for a ceramic substrate according to claim 4, wherein the functional group in the monofunctional monomer is a (meth)acryloyl group ([0028]-[0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the inkjet ink of Wang et al. by the aforementioned teaching of Cong et al. in order to have the ink composition with the fast curing property, which gives bleed free high quality printed image. 


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Shipway et al. (# US 2015/0015638) good reference an inkjet ink that is characterized by exceptionally low sedimentation rate of glass frit and pigment particles. Practically, the ink reversibly gels upon extended standing, thus preventing sedimentation entirely (see Abstract).
(2) Shipway et al. (# US 2014/0044894) discloses an anti-slip, ink jet inks and a glass panel having the anti-slip ink printed thereon (see Abstract).
(3) Fornara et al. (# US 2013/0342593) discloses Ceramic inkjet inks comprising ceramic inorganic pigments having average particle size between 0.1 and 0.8 
(4) Berden et al. (# US 2007/0256455) discloses a method for preparing a glass substrate with a durable colored pattern, in which method the colored patterns is allowed to fuse into the glass substrate during the melting of the glass substrate (see Abstract).
(5) Fores Fernandes et al. (# US 2015/0291841) discloses digital glaze composition for ceramic supports comprising, at least one water-free solvent formed by a mixture of polar and/or non-polar or low-polarity solvents as a vehicle that is liquid at room temperature, at least one mixture of inorganic particles of frits and/or raw materials, without the use of inorganic pigment particles, as a glazing-forming material and, at least one dispersant. All prepared in such a way that the physical properties of the digital glaze such as particle size, viscosity, surface tension, sedimentation speed and sintering and softening temperatures, are suitable for achieving the necessary final base finishing quality with the required weights (see Abstract).

6.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/09/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853